     Case 3:15-cr-03181-BTM Document 134 Filed 05/19/20 PageID.686 Page 1 of 1




 1    The Law Offices of Emerson Wheat, APC
      Emerson Wheat, Esq.
 2
      Cal Bar No. 277456
 3    550 West C Street, Suite 790
 4    San Diego, CA 92101
      Tel (619) 876-1633
 5
      emersonwheat@gmail.com
 6
 7               THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
               (THE HONORABLE BARRY TED MOSKOWITZ)
 9
10                              )
          United States of America,           Case No. 15-CR-3181-BTM
11                              )
                Plaintiff,                    Notice of Supplemental
12                              )             Briefing in Support of Motion
                   v.           )
13                                            to Modify Sentence (18 U.S.C.
         William Harvey Yellin, )             § 3582(c)(1)(A)(i))
14
               Defendant.       )
15                              )
16    To Robert Brewer, Jr., U.S.             Attorney; Amanda Griffith,
17    Assistant U.S. Attorney, please take notice:
18         Defendant William Harvey Yellin, by and through counsel
19
      Emerson Wheat, hereby files this Supplemental Briefing as ordered by
20
      this Court at the May 13, 2020 motions hearing. This Supplemental
21
22    Briefing is based on the attached motion and exhibits, the materials
23    filed under seal, all records in this matter, and any other sources
24    necessary to this cause.
25
                                   Respectfully submitted,
26
      Dated: May 19, 2020          /s/Emerson Wheat
27
                                   Emerson Wheat
28                                 Attorney for William Harvey Yellin
29
30



                                                             15-CR-3181-BTM
                                          1
